Citation Nr: 1743838	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  09-42 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired general psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to reopen a previously denied claim of service connection for hemorrhoids.

3.  Whether new and material evidence has been submitted to reopen a previously denied claim of service connection for residuals of a skull fracture.

4.  Whether new and material evidence has been submitted to reopen a previously denied claim of service connection for residuals for removal of ribs.

5.  Whether new and material evidence has been submitted to reopen a previously denied claim of service connection for ruptured diaphragm with herniation.

6.  Whether new and material evidence has been submitted to reopen a previously denied claim of service connection for lumbar myositis.

7.  Whether new and material evidence has been submitted to reopen a previously denied claim of service connection for degenerative arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McGoings, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1968 to September 1970.  The Veteran's service included service in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from  rating decisions by the Department of Veteran's Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  A November 2008 rating decision, in part, reopened previously denied claims for service connection for a nervous condition, characterized as dependent personality, and for service connection for PTSD, but denied both claims on the Merits.  The Veteran expressed timely disagreement with the decision on the claim for service connection for a nervous condition, but not with the decision on service connection for PTSD.  He later raised the PTSD claim again, and, in a July 2014 RO rating decision, the RO denied his petition to reopen a claim of service connection for PTSD.  

In June 2016 the Board reopened the Veteran's claim for service connection for an acquired psychiatric disorder, other than PTSD.  In April 2017 the Board reopened the issue of service connection for a general acquired psychiatric disorder, to include PTSD.  For clarification, as both issues have been adjudicated by the RO, the issue before the Board is service connection for an acquired general psychiatric disorder, to include PTSD.

The Board finds substantial compliance with its remand instructions with respect to the claim for service connection , so it may proceed to the merits of that claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In June 2017, the Veteran submitted a Notice of Disagreement with a June 2017 administrative decision denying reopening the claims of service connection for hemorrhoids, dependent personality-PTSD (which is already before the Board), residuals of a skull fracture, residuals for removal of ribs, ruptured diaphragm, lumbar myositis, and degenerative arthritis.  Because the notice of disagreement placed these issues in appellate status, the matter must be remanded for the originating agency to issue a Statement of the Case.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999). 


FINDINGS OF FACT

1.  The more persuasive evidence establishes that the Veteran does not have PTSD, and he has not had a valid diagnosis of PTSD during any period pertinent to this appeal.

2.  The Veteran's acquired general psychiatric disorder, to include PTSD, did not begin during and was not otherwise caused by his military service.


CONCLUSION OF LAW

The criteria for service connection for an acquired general psychiatric disorder, to include PTSD, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's VA files. In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C. § 7104 (d)(1); see Allday v. Brown, 7 Vet. App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The points below focus on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra.

Neither the Veteran nor his representative has raised any issues with the VA's duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument). Thus, the Board need not discuss any potential issues in this regard.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

With respect to PTSD in particular, the regulations provide: "Service connection for post-traumatic stress disorder requires medical evidence diagnosing the condition in accordance with § 4.125(a) of this chapter; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred."  38 C.F.R. § 3.304 (f) (2016); see also Young v. McDonald, 766 F.3d 1348, 1353 (Fed. Cir. 2014).

The Veteran alleges that he developed a psychiatric disorder during his active duty service.  Specifically, the Veteran claims that his stressors began during basic training at Fort Jackson and continued until he saw a friend die while eating in the mess hall.

The Veteran's entrance examination, dated August 1968, is silent for any psychiatric disorders or previous treatment and the Veteran was found to be qualified for enlistment.  The Veteran's service treatment records contain the note "septiembre 67 fallar examen mental", the 2017 VA examiner questioned the Veteran about this mental examination note, and the Veteran stated that he had no memory of an examination ever taking place.  The Veteran's exit examination, dated August 1970, is also silent for psychiatric disorders or related treatment and the Veteran was found to be qualified for separation.

In 1994, a board of VA psychiatrists examined the Veteran specifically for PTSD and concluded he did not have PTSD but a substance abuse disorder and dependent personality.

In a December 1996 VA examination the Veteran complained of insomnia, nervousness, tension and irritability and the examiner noted the Veteran's reported history of a nervous disorder since leaving service, but, that the Veteran had not received treatment.  In following December 1999 and April 2002 VA examinations, the Veteran was diagnosed with dependent personality disorder and examiners specifically commented that the Veteran did not fulfill diagnostic criteria for PTSD.

The Veteran was diagnosed with dependent personality disorder in a May 2002 compensation and pension examination.  The examiner concluded that the Veteran's neuropsychiatric condition has no relationship to his military service, nor did it fulfil diagnostic criteria for PTSD.

In August 2004, the Veteran had a psychiatric evaluation by a private psychiatrist.  The private psychiatrist concluded that the Veteran was suffering from anxiety and chronic PTSD as a result of Vietnam war experience.  The private psychiatrist did not indicate that he had reviewed the Veteran's service or medical records prior to rendering an opinion.

In October 2004, a VA examiner who had evaluated the Veteran on prior occasions opined that it had been her "consistent impression" that the Veteran primarily has a personality disorder.  She provided a description of the Veteran's behavior and medical history.

During a January 2008 compensation and pension examination, the Veteran reported trouble sleeping and intolerance to explosive noises.  Ultimately, the examiner found that the Veteran met the DSM-IV stressor criterion, but, did not meet the DSM-IV criteria for a diagnosis of PTSD.  The examiner found that the Veteran's reported trauma exposure did not cause impairment in social, occupational or other areas of functioning.  The examiner did identify axis II traits of dependent personality disorder.

In November 2013, the Veteran submitted a statement wherein he claimed he was receiving treatment for "nervous (PTSD)" at a VA Medical Center.  However, records from the San Juan VAMC, dated 2006 to 2013, do not show treatment for PTSD.  In January 2007 the Veteran screened positive for PTSD, but PTSD was neither treated, nor was it noted on following "problem lists" which lists the Veteran's various diagnosis and treatment.  The Board notes that though the Veteran screened positive for PTSD based on a set of questions asked by the examiner, this does not amount to a diagnosis that conforms to DSM-IV or DSM-5 criteria, as mandated by VA regulations.  In October 2007, the Veteran screened negative for depression and PTSD.  In February 2008 the Veteran reported "symptoms of PTSD" but would not provide any details to the examiner.  In July 2012 the Veteran had a negative PTSD and depression screening.  In May 2013 the Veteran also screen negative for depression.  The records reveal that on multiple occasions, the Veteran exhibited "depression symptoms", but did not receive a formal diagnosis or treatment for either condition.

The Veteran was diagnosed with PTSD in a July 2016 compensation and pension examination.  However, the examiner's findings were very inconsistent and contradictory.  For instance, the examiner states that the Veteran has a diagnosis of PTSD that conforms to DSM-5 criteria, yet, lists unspecified depressive disorder as the only diagnosis.  The examiner then goes on to explain in his rationale that "there are no criteria for a diagnosis of PTSD on this exam."  Still, the examiner found no link between the Veterans mental condition and his military service.

VA outpatient treatment records from the San Juan VAMC, dated September 2016 to May 2017, contain numerous entries of psychiatric complaints/symptoms and corresponding treatment.  In a January 2017 psychiatric progress note the Veteran had a coherent thought process, depressed mood, fair judgment and "evidence of clinical depression" was listed as a risk factor.  In his assessment, the examiner noted the Veteran has symptoms "consistent with depression."

In May 2017 the Veteran underwent his most recent VA examination.  The Veteran did not have a diagnosis of PTSD that conformed to DSM-5 criteria, but, was diagnosed with an unspecified depressive disorder.  The examiner opined that the Veteran's diagnosis of unspecified depressive disorder had no nexus to military service, noting that the Veteran began seeking treatment nearly 30 years after service.  The examiner's final conclusion was that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  As mentioned above, the examiner did address the notation in the Veteran's service records referencing a prior mental examination.  The examiner questioned the Veteran about the examination, and the Veteran had no memory of having undergone a mental examination.  When asked if the condition clearly and unmistakably pre-existed service, the examiner responded that the Veteran's service treatment records are entirely silent for behavioral health referrals, personal requests, findings, diagnoses, or treatment for a mental disorder or aggravation of a pre-existing mental disorder.

The Board has also reviewed lay evidence submitted by the Veteran's sister as well as the Veteran's own statements regarding his condition.  However, these statements are not diagnoses from qualified mental health professionals.  The Veteran's sister is competent to report behaviors she observes in the Veteran, however, she is not competent to diagnose the Veteran with a psychiatric disorder, as that is a medical determination.  As a layperson, the Veteran is also without the appropriate medical training and expertise to offer an opinion on a medical matter, including the diagnosis or etiology of a specific disability.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Young v. McDonald, 766 F.3d at 1353 (holding that "PTSD is not the type of medical condition that lay evidence . . . is competent and sufficient to identify").  For these reasons, the Board has assigned more probative weight to the medical evidence of record.

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  As noted above, the Veteran has received conflicting diagnoses in regard to his claim for an acquired general psychiatric disorder, to include PTSD.  The August 2004 private medical opinion provided a positive nexus, or link, between the Veteran's psychiatric disorder and military service.  However, the private psychiatrist did not indicate that he had reviewed the Veteran's service records or his medical history prior to issuing a decision.  Further, the psychiatrist did not provide any reasons or bases for his opinion, instead, he recited the Veteran's reported stressors and concluded his PTSD is a result of military service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that a medical opinion obtains probative weight from "factually accurate, fully articulated, sound reasoning for the conclusion.")  The private psychiatric did not discuss how the criteria for diagnosing PTSD were met in the Veteran's case as opposed to the various VA examiners who have described in detail which criteria for diagnosing PTSD are not present.  For these reasons, the August 2004 medical opinion provided by the Veteran's private psychiatrist has been assigned less probative weight than other medical evidence of record.  For instance, the October 2004 VA examination, conducted by a VA examiner with extensive previous experience with the Veteran from past examinations, and based on a review of the Veteran's "voluminous C-folder", provides a detailed analysis of the examiner's reasons and bases for finding that the Veteran has a dependent personality disorder not related to service.  In 2002 the examiner conclusively found the diagnostic criteria for PTSD were not met and that his "main problem is his personality structure."  As the examiner convincingly further explained in a 2004 opinion, the Veteran's condition consists of a series of behaviors or characteristics that the Veteran has grown up with and manifested in adolescence or early adulthood.  The opinion is logical and persuasive.  The Board assigns it substantial probative weight against finding the Veteran's condition is related to service.  Nieves-Rodriguez, 22 Vet.App. at 304.

Despite the diagnoses of PTSD in the private medical opinion, the Board does not find it persuasive for the reasons given above.  Also, with respect to positive nexus opinion, there was no explanation as to what, if any, criteria for PTSD had been met.  In this case, the Veteran has often informed treatment providers that he has PTSD or is being treated for PTSD.  The Veteran has also screened positive for PTSD.  There is a fundamental difference between such informational references recorded in medical treatment records and a diagnosis that is presented as such, that is based on a concurrent examination of the Veteran conducted for the specific purpose of reaching a diagnosis and determining an appropriate course of treatment.  A diagnosis based on such an examination carries the assurance that the examiner personally endorses the diagnosis and has conducted whatever testing is necessary to ensure that his/her endorsement actually means something.  To the Board, the difference between these informational and diagnostic references translates directly to probative weight.

In sum, it appears from the record, and has been confirmed by the May 2017 VA examiner, that the Veteran's PTSD diagnosis is a combination of self-reported history, and, an unsupported diagnosis by a private psychiatrist  in August 2004 and another inconsistent diagnosis in July 2016.  The May 2017 VA examination failed to identify PTSD as a diagnosis, and that is, by far, the most probative medical evidence in the file, as it thoroughly discusses the relevant evidence and psychiatric history and provides a rationale, citing to evidence in the file.  In summation of the Board's findings, as the more persuasive evidence establishes that the Veteran does not have PTSD, service connection under the provisions of 38 C.F.R. §§ 3.304(f) is not warranted.  

The Veteran has also at various times been diagnoses with other psychiatric disorders such as unspecified depressive disorder and dependent personality disorder.  There is no persuasive opinion linking these conditions to his service, and there were no in-service notations of psychiatric symptoms.

As noted above, a VA examiner previously diagnosed a personality disorder.  However, personality disorders are considered "congenital or developmental defects" which are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303 (c) (2016); see also Johnson v. Principi, 3 Vet. App. 448, 450 (1992); Conley v. Peake, 543 F.3d 1301, 1305 (Fed. Cir. 2008).  Therefore, as a matter of law, the Veteran is not entitled to service connection for any diagnosed personality disorder. 

Accordingly, the evidence is not in equipoise, but the greater weight of the evidence is against finding that the Veteran's current psychiatric disability was caused by any event or injury during his active service.  The benefit-of-the-doubt rule does not apply.  Gilbert v. Derwinski, 1 Vet. App. at 53-56. Entitlement to service connection for a right shoulder disability is denied. 


ORDER

Entitlement to service connection for an acquired general psychiatric disability, to include PTSD, is denied.



[Continued on Next Page]
REMAND

In June 2017, the Veteran submitted a Notice of Disagreement with a June 2017 administrative decision denying reopening of the claims of service connection for hemorrhoids, residuals of a skull fracture, residuals for removal of ribs, ruptured diaphragm, lumbar myositis, and degenerative arthritis.  A review of the record shows that the Veteran has not been furnished a new Statement of the Case.  Because the notice of disagreement placed this in appellate status, the matters must be remanded for the originating agency to issue a Statement of the Case.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).

Accordingly, the case is REMANDED for the following action:

The RO or AMC should provide the Veteran with a Statement of the Case as to the issues identified above.  The Veteran should be informed that he must file a timely and adequate substantive appeal to perfect an appeal of this issue to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).  If a timely substantive appeal is not filed, the claims should not be certified to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


